Citation Nr: 0826192	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for genital herpes.


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk


INTRODUCTION

The veteran has served on Active Duty for Training (ADT) and 
Active Duty Special Work (ADSW) as a member of the U.S. 
Marine Corps Reserve (USMCR).  Reports from the service 
department, a DD Form 214, a DD Form 215, and statements and 
copies of orders submitted by the veteran indicate service 
dates in the USMCR from March 1995 to September 1995, from 
October 1997 to April 1998, from October 2000 to January 
2001, from October 2001 to April 2002, from January 2003 to 
March 2004, and from November 2004 to April 2005.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the veteran service connection for herpes.


FINDING OF FACT

The competent and probative evidence of record is in 
approximate balance as to whether the veteran contracted 
genital herpes in service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that her genital herpes was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.102 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Given the fully favorable decision herein, discussed below, 
the Board finds that any possible issue with regard to the 
timing or content of the VCAA notice provided to the veteran 
is moot or represents harmless error.  As to additional 
notice regarding the effective date to be assigned, the RO 
will address this matter in effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


II.  Service Connection Claim

The veteran claims she is entitled to service connection for 
genital herpes, a disease which she contended in her original 
claim was contracted on January 4, 2001.  She stated in her 
May 2005 notice of disagreement that she was diagnosed with 
genital herpes on January 3, 2001.  The Board assumes she 
intended in her original claim to state that the herpes was 
identified on January 3.  The veteran states that her having 
been serving on USMCR duty on that date means that her herpes 
condition should be service connected.

A.  Factual Background

The veteran's service treatment records (STRs) show various 
findings with regard to genital herpes.  In July 1995, the 
veteran reported "No" to having venereal disease within the 
previous thirty days.  The next reference in the veteran's 
STRs to any information that could be herpes-related is not 
until January 3, 2001, the date the veteran contends her 
disability began.  When she was seen at the Naval Hospital at 
29 Palms, CA, on that date, it was noted that the veteran 
complained of vaginal itching and pain for 4 days, sores or 
lesions for 4 days, and dysuria for 2 days.  She reported 
that she had engaged in unprotected sex 17 days before.  
Listed under the examiner's assessment section is the phrase 
"R/O [rule out] STD."  In addition, during that 
examination, a number of tests for sexually transmitted 
diseases (STDs) were performed.  The examiner noted that the 
results of those tests would not be available until January 
7, 2001, and the veteran was to return to the clinic for the 
results.  However, her duty period expired on January 5, 
2001, and no record of any such results has been identified 
in the claims file.  She was seen the following day, January 
4, 2001, for her annual pap, and she checked a box on the 
intake form indicating that she had not been previously 
diagnosed with STD.

The next mention of herpes in the veteran's medical records 
is on June 22, 2001, when a San Diego Naval Medical Center 
treatment report assessed her with herpes simplex virus 
(HSV).  During that treatment she reported recurrent HSV, 
with an initial episode having occurred about six months 
prior.  She was prescribed Acyclovir for treatment of HSV. 

A December 19, 2001, primary care treatment report noted a 
history of HSV, and noted the veteran was suppressing the 
virus with Acyclovir, reporting no further outbreaks since 
June 2001.  The next herpes-related information arose in a 
March 12, 2002, report of medical history, in which the 
veteran indicated "No" as to then having or previously 
having an STD, including herpes.  In a January 8, 2003, San 
Diego Naval Medical Center primary care report, there is a 
notation of a "congenital flat, brown" object with a 
drawing of a dot near the groin area.  Finally, on an 
undated STR, the veteran stated she had had herpes.

The veteran had a VA examination in January 2004, in which 
she was again diagnosed with genital herpes, but was found to 
be medicated and in remission.  In the examination report, 
the examining physician related the following medical 
history: "In 2000, [the veteran] was exposed to genital 
herpes, went to Medical, they diagnosed it.  They put her on 
Acyclovir.  She now takes that as a preventive, two tablets a 
day."

B.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See Groves v. Peake, 
No. 07-7241 (Fed. Cir. May 1, 2008).  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

C.  Analysis

Upon review of the evidence of record, the Board notes that 
there is not a preponderance of evidence in favor of service 
connection for the veteran's genital herpes.  However, we 
will give careful consideration to the doctrine of resolving 
any reasonable doubt in favor of the veteran.

Although the veteran's 2004 VA examination report includes 
reference in the medical history to a 2000 diagnosis, the 
STRs do not reflect a diagnosis until June 2001, and the 
veteran's own original claim and notice of disagreement state 
that her herpes first appeared in 2001.  The 2004 examiner's 
transcription of the veteran's medical history, likely as 
related by the veteran, does not make it medical evidence to 
be relied upon for a service-connection determination.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  We 
recognize, of course, that such an opinion cannot be rejected 
solely because it is based upon a history supplied by the 
veteran; the critical question is whether it is credible in 
light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).

The veteran's STRs show that she was examined for STDs in 
January 2001, but they show neither a diagnosis nor STD test 
results on that occasion or shortly thereafter, when that 
period of active service was concluding.  The reference in 
the VA examination to the veteran's diagnosis and Acyclovir 
prescription could only have been referring to the first 
herpes diagnosis of record, on June 22, 2001.  This date was 
well after the veteran's closest reserve duty period, which 
extended from October 2000 to January 2001.  The Board notes 
that the latency period for herpes before symptoms such as 
sores first appear, as reflected in a number of public 
sources, ranges approximately from two to twenty days after 
infection.  (We are aware that the Board is not competent to 
opine on an issue of medical fact, and the above data is 
referred to only for informational purposes.) 

In the present case, there is no record of a herpes diagnosis 
until June 2001, some five months after the veteran's 
previous period of reserve duty concluded in early January 
2001.  We note that the RO, in its July 2006 SOC, incorrectly 
stated that the veteran was not in service in 2000.  However, 
it now appears clear, from a copy of USMCR records submitted 
by the veteran with her substantive appeal, that she was 
ordered for a period of ADSW from October 31, 2000, to 
January 5, 2001, a period of 67 days.  Thus, when she was 
seen at the Naval Hospital at 29 Palms with complaints of 
vaginal itching and pain for 4 days, sores or lesions for 4 
days, and dysuria for 2 days, and told the examiner that she 
had engaged in unprotected sexual intercourse 17 days before, 
she had then been on continuous ADSW at the 29 Palms facility 
for over two months.  

The Board believes the veteran has been consistent and 
credible in her statements pertaining to this claim.  
Although she, as a layperson, is not competent to identify 
the cause or diagnosis of herpes, her statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau, supra; Buchanan, supra.  Evaluating her 
averments in light of the medical evidence of herpes being 
treated with suppressive medication since at least June 2001, 
we find the weight of the evidence to be in approximate 
balance as to whether the symptoms she had while on duty in 
January 2001 were the first reported manifestations of 
genital herpes.

In view of the foregoing, the Board concludes that the 
competent medical and lay evidence of record, considered 
together, raises a reasonable doubt which should be resolved 
in the veteran's favor.  Thus, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for 
genital herpes is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for genital herpes is granted.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


